DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to Amendments/Arguments filed on July 12, 2022.

Priority
3.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
4.	The drawings were received on March 24, 2021.  These drawings are accepted.

Allowable Subject Matter
5.	Claims 1 and 3-33 are allowed.

6.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1, 3-11, 15-24 and 30-32, the prior art fails to disclose or suggest the emboldened and italicized features below:
A power source used in a voltage supply system including a constant voltage power source configured to output a voltage in a constant voltage mode on the basis of a first target voltage, the power source being connected in parallel to the constant voltage power source, the power source comprising: 
a voltage generation unit configured to output a voltage switchably between a constant voltage mode based on a second target voltage greater than the first target voltage and a constant current mode based on a current limit value; and 
a delay unit configured to delay start of power conversion in the power source until the constant voltage power source starts power conversion.

Regarding claims 12-14, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A power source used in a voltage supply system including a constant voltage power source configured to output a voltage in a constant voltage mode on the basis of a first target voltage, the power -4-Application No. 17/279,304 source being connected in parallel to the constant voltage power source, the power source comprising: 
 	a voltage generation unit configured to output a voltage switchably between a constant voltage mode based on a second target voltage greater than the first target voltage and a constant current mode based on a current limit value, wherein 
 	the second target voltage is a value not smaller than an upper limit of variation in the voltage outputted from the constant voltage power source on the basis of the first target voltage.

Regarding claim 25, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A power source used in a voltage supply system including a constant voltage power source configured to output a voltage in a constant voltage mode on the basis of a first target voltage, the power source being connected in parallel to the constant voltage power source, the power source comprising: 
 	a voltage generation unit configured to output a voltage switchably between a constant voltage mode based on a second target voltage greater than the first target voltage and a constant current mode based on a current limit value; and 
 	a target voltage replacement unit configured to replace the second target voltage with a voltage being outputted from the power source, in response to a fact that the voltage generation unit has begun to output the voltage in the constant current mode, after the voltage supply system is started.

Regarding claims 26-28, the prior art fails to disclose or suggest the emboldened and italicized features below:
A power source used in a voltage supply system including a constant voltage power source configured to output a voltage in a constant voltage mode on the basis of a first target voltage, the power source being connected in parallel to the constant voltage power source, the power source comprising: 
a voltage generation unit configured to output a voltage switchably between a constant voltage mode based on a second target voltage greater than the first target voltage and a constant current mode based on a current limit value; 
a state detection unit configured to detect an operation state of the power source; and 
a limiting unit configured to limit operation of the power source in response to a fact that the state detection unit has detected that the power source is operating in the constant voltage mode.

Regarding claim 29, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A power source used in a voltage supply system including a constant voltage power source configured to output a voltage in a constant voltage mode on the basis of a first target voltage, the power source being connected in parallel to the constant voltage power source, the power source comprising: 
 	a voltage generation unit configured to output a voltage switchably between a constant voltage mode based on a second target voltage greater than the first target voltage and a constant current mode based on a current limit value; and 
 	a measurement unit configured to measure an output current of the power source, wherein 
 	the current limit value is decreased to a value not smaller than 0, in response to a fact that the output current measured by the measurement unit has become smaller than the current limit value.

Regarding claim 33, the prior art fails to disclose or suggest the emboldened and italicized features below:
A voltage supply system comprising: 
 	a first power source configured to output a voltage in a constant voltage mode on the basis of a first target voltage; and 
 	a second power source connected in parallel to the first power source, wherein 
 	the second power source includes 
 	 	a voltage generation unit configured to output a voltage switchably between a constant voltage mode based on a second target voltage greater than the first target voltage and a constant current mode based on a current limit value, and 
 	 	a delay unit configured to delay start of power conversion in the second power source until the first power source starts power conversion.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838